Appeal by one administrator with the will annexed from so much of a decree of the Surrogate’s Court, Westchester County, as appointed a coadministrator with the will annexed. Decree, insofar as appealed from, unanimously affirmed, with costs to all parties filing briefs, payable out of the estate. A life beneficiary *1042of a residuary trust is a “residuary beneficiary” within the meaning of subdivision 2 of section 133 of the Surrogate’s Court Act. The appointment of the coadministratrix with the will annexed was a proper exercise of discretion. Present — Nolan, P. J., Wenzel, Beldock, Ughetta and Hallman, JJ.